DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 MAR 2022 has been entered.
 
Response to Amendment
Examiner notes the amendment filed 09 MAR 2022.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1, 11, and 20 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myo ‘569 (U.S. PGPub 2008/0044569).
Claim 1 – Myo ‘569 teaches a method of depositing a film (PG 0129, 0130), the method comprising:
exposing a substrate to a metal precursor in a processing chamber to deposit a metal film on the substrate (PG 0130, hafnium tetrachloride; PG 0115, process chamber);
purging the processing chamber of the metal precursor (PG 0130, nitrogen purge),
exposing the substrate to an in situ steam generated oxidant to react with the metal film and form a metal oxide film on the substrate (PG 0130, oxidant supplied; PG 0073, oxidant can alternatively be chosen to be e.g. ozone as opposed to WVG byproduct), the in situ steam generated oxidant comprising a mixture of ozone (O3) (PG 0073) and hydrogen (H2) (PG 0055, inclusion of hydrogen with an oxidant removes certain contaminants and protects certain layers from undesired oxidation); and
purging the processing chamber of the in situ steam generated oxidant (PG 0130, nitrogen purge after oxidant). 
Myo ‘569 does not disclose a particular percentage of ozone in the hydrogen/ozone mixture as required by Claim 1.  PG 0054 renders obvious separate gas flows of hydrogen source gas and oxygen source gases of 20 – 300 sccm each; PG 0073 renders obvious ozone from an alternative source; Examiner notes that while PG 0054 exemplifies oxygen, PG 0073 clearly teaches that oxygen and ozone are equally known to be used as oxygen source gases.  
Claim 2 – Myo ‘569 teaches the method of claim 1, wherein the metal precursor comprises a metal selected from one or more of aluminum (Al), zirconium (Zr), hafnium (Hf), lanthanum (La), tantalum (Ta), and titanium (Ti) (hafnium expressly at PG 0130; other cited metals contemplated at PG 0082) . 
Claim 3 – Myo ‘569 teaches the method of claim 1, wherein the metal oxide film comprises one or more of aluminum oxide, zirconium oxide, hafnium oxide, lanthanum oxide, tantalum oxide, and titanium oxide (hafnium oxide taught at PG 0130; other listed oxides contemplated at PG 0082). 
Claim 4 – Myo ‘569 teaches the method of claim 1, wherein the in situ steam generated oxidant is formed by generating ozone (O3) gas and mixing the ozone (O3) gas with hydrogen (H2) gas (PG 0039-0040; ozone and hydrogen are contemplated at PG 
Claim 5 – Myo ‘569 teaches the method of claim 1, wherein the substrate is exposed to the in situ steam generated oxidant at a pressure less than 100 Torr (PG 0129, e.g. 1-10 Torr). 
Claim 7 – Myo ‘569 teaches the method of claim 1, wherein purging the processing chamber comprises flowing a purge gas into the processing chamber (PG 0130, nitrogen purges). 
Claim 8 – Myo ‘569 teaches the method of claim 7, wherein the purge gas is selected from one or more of nitrogen (N2), helium (He), and argon (Ar) (PG 0130, nitrogen purges; PG 0045 and PG 0047 show argon and helium can be chosen as purge gasses as well). 
Claim 9 – Myo ‘569 teaches the method of claim 1, wherein the substrate is maintained at a temperature in a range of from about 300 0C to about 500 0C (PG 0129, 350 0C). 
Claim 10 – Myo ‘569 teaches the method of claim 1, further comprising repeating the method to provide the metal oxide film having a thickness of about 2 Angstroms to 3000 Angstroms (PG 0129). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Myo ‘569 as applied to claim 1 above, and further in view of Dussarrat ‘222 (U.S. PGPub 2009/0203222).
Claim 6 – Myo ‘569 teaches the method of claim 1, but does not teach or suggest wherein the substrate has at least one feature thereon, the at least one feature extending .

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung ‘427 (U.S. PGPub 2013/0288427) in view of Myo ‘569, Hegde ‘652 (U.S. Patent 10,121,652), and Dhar ‘330 (U.S. PGPub 2012/0223330).
Claim 11 – Hung ‘427 renders obvious a method of depositing a film, the method comprising (PG 0061-0075):
exposing a substrate to a metal precursor in a processing chamber to deposit a metal film on the substrate (PG 0061-0063; it would have been obvious to modify the listed step to perform the alternate embodiment where mixed metal precursors are introduced simultaneously as discussed at PG 0072-0075, as 
purging the processing chamber of the metal precursor (PG 0064-0065),
exposing the substrate to an oxidant to form a metal oxide film (PG 0066-0067; it would have been obvious to modify the listed step to select any of H2O, O2, or O3 as the co-reactant to form a metal oxide, as Hung ‘427 wants to form mixed metal oxides (PG 0038) and teaches that the listed co-reactants are suitable oxidants for the purpose at PG 0041), the oxidant comprising one of H2O, molecular oxygen (O2), and ozone (O3) (PG 0041);
purging the processing chamber of the oxidant (PG 0068-0069);
annealing the metal oxide film (PG 0071) in a stream consisting of hydrogen (H2) gas and nitrogen (N2) gas (it would have been obvious to modify the listed step to select a mixture of hydrogen and nitrogen gases for annealing, as PG 0071 discloses this mixture (forming gas) as a suitable ambient gas for annealing) at a pressure in a range of from 10 Torr to 75 Torr (PG 0059 discloses that the ALD process conditions may range from about 0.01 Torr to about 100 Torr; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed chamber pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).) and for a time period in a range of from 0.1 seconds to 10 seconds (e.g. PG 0071, 2 to 10 seconds).
Hung ‘427 does not disclose the following limitations of Claim 11:
Wherein the oxidant is an in situ steam generated oxidant that reacts with the metal film to form a metal oxide film on the substrate, the in situ steam generated oxidant consisting of a mixture of hydrogen and at least 70% ozone.
Wherein the annealing step passivates dangling bonds and interface traps.
Wherein the process chamber is purged after the annealing step.  
Myo ‘569 teaches an ALD method of depositing an e.g. hafnium oxide film (PG 0129, 0130) and teaches that a known oxidant to produce hafnium oxide from the hafnium precursor is an in situ steam generated oxidant comprising a mixture of ozone (O3) (PG 0073) and hydrogen (H2) (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 to use the particular oxidant of Myo ‘569, as Hung ‘427 wants to form a metal oxide film in an ALD process and Myo ‘569 teaches an oxidant known to be suitable for the purpose.  Myo ‘569 does not disclose a particular percentage of ozone in the hydrogen/ozone mixture as required by Claim 11.  Myo ‘569 PG 0054 renders obvious separate gas flows of hydrogen source gas and oxygen source gases of 20 – 300 sccm each; Examiner notes that while Myo ‘569 PG 0054 exemplifies oxygen, Myo ‘569 PG 0073 clearly teaches that oxygen and ozone are equally known to be used as oxygen source gases.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 / Myo ‘569 to select flow rates of e.g. 20 sccm hydrogen and 300 sccm ozone for source gases to produce oxidant gas in the process of Myo ‘569, as Myo ‘569 PG 0054 renders obvious source gas flow rates suitable for producing oxidant gas.  At the selected flow rates, the gas 
Hung ‘427 states that the purpose of the anneal is to homogenize the deposited layer at PG 0071.  Hegde ‘652 is drawn to the formation of metal oxide layers (Column 1 Lines 39-49) and discloses, as a part of its process, an annealing process (Column 5 Lines 39-59).  The purpose of the annealing step is to remove impurities from the layer and densify the layer to a layer of metal oxides (Id.); this function reduces the composition of the layer to metal(s) and oxygen and therefore serves to homogenize the layer.  The annealing process is followed by a purge process to remove the extracted impurities (Column 5 Lines 39 – 59).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Hung ‘427 / Myo ‘569 to include a purge step after the anneal step as suggested by Hegde ‘652, as Hung ‘427 / Myo ‘569 wants to anneal a formed metal oxide layer to homogenize said layer and Hegde ‘652 teaches a method for annealing a formed metal oxide layer that serves to homogenize the layer and comprises an post-anneal purging step.
Hung ‘427 / Myo ‘569 / Hegde ‘652 does not discuss removing dangling bonds or interface traps in the annealing process.  Hung ‘427 is drawn to forming 
Claim 12 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the metal precursor comprises a metal selected from one or more of hafnium (Hf), zirconium (Zr), or titanium (Ti) (Hung ‘427 PG 0039).  
Claim 13 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the metal oxide film comprises one or more of hafnium oxide, zirconium oxide, or titanium oxide (Hung ‘427 PG 0039 for base metal precursors; oxidation of those precursors in ALD leads to formation of the related metal oxides).  
Claim 15 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein purging the processing chamber comprises flowing a purge gas into the processing chamber (Hung ‘427 PG 0064-0065 and 0068-0069; Hegde ‘652 Column 5 Lines 39 – 59).  
Claim 16 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 15, wherein the purge gas is selected from one or more of nitrogen (N2), helium (He), and argon (Ar) (Hung ‘427 PG 0064-0065 and 0068-0069 renders all three obvious separately or in combination; Hegde ‘652 Lines 39-59 renders argon and nitrogen obvious separately as purge gases).
Claim 17 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the substrate is maintained at a temperature in a range of from about 300 °C to about 500 °C (Hung ‘472 PG 0071 expressly discloses 300 and 400 degrees Celsius for annealing and PG 0059 expressly discloses 350 degrees Celsius for deposition).  
Claim 18 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, further comprising repeating the method to provide the metal oxide film having a thickness of about 2 Angstroms to about 3000 Angstroms (Hung ‘427 teaches generally that in ALD, the deposition cycle may be repeated to obtain a layer of any desired thickness (PG 0045); Hung ‘427 teaches that the desired end product of its deposition process is a layer that may be used in microelectronics applications as recited at PG 0037; Myo ‘569 PG 0129 discloses general ALD process conditions for forming metal oxide layers, and discloses that desirable material thicknesses for these applications range from 2 to 1000 Angstroms).
Claim 19 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, wherein the oxidant comprises an in situ steam generated oxidant formed by generating ozone (O3) gas and mixing the ozone (O3) gas with hydrogen (H2) gas (Myo ‘569 PG 0043, the water vapor is produced at temperatures of about 100 to about 500 degrees Celsius; this makes the water vapor a steam.  Myo ‘569 forms the steam by mixing ozone (O3) gas with hydrogen (H2) gas (PG 0039-0040; ozone and hydrogen are contemplated at PG 0073 and 0039; absent a specified method of generation, the presence of ozone is inherent evidence of creation or generation of ozone).
Claim 20 – Hung ‘427 renders obvious a method of depositing a film, the method comprising:
selectively forming a metal oxide film (PG 0038, desired to form a mixed metal oxide film) in a process cycle comprising sequential exposure of a substrate to
a metal precursor (PG 0061-0063; it would have been obvious to modify the listed step to perform the alternate embodiment where mixed metal precursors are introduced simultaneously as discussed at PG 0072-0075, as Hung ‘427 teaches compositional and procedural advantages for supplying the metal precursors simultaneously),
purge gas (PG 0064-0065),
oxidant (PG 0066-0067; it would have been obvious to modify the listed step to select an oxidant as the co-reactant to form a metal oxide, as Hung ‘427 wants to form mixed metal oxides (PG 0038) and teaches suitable oxidant co-reactants for the purpose at PG 0041),
purge gas (PG 0068-0069), and
an atmosphere consisting of hydrogen (H2) and nitrogen (N2) (PG 0071; it would have been obvious to modify the listed step to select a mixture of hydrogen and nitrogen gases for annealing, as PG 0071 discloses this mixture (forming gas) as a suitable ambient gas for annealing),
wherein the atmosphere consisting of hydrogen (H2) and nitrogen (N2) anneals the metal oxide film (PG 0071) and
wherein the substrate is exposed to the atmosphere consisting of hydrogen (H2) and nitrogen (N2) at a pressure in a range of from 10 Torr to 75 Torr (PG 0059 discloses that the ALD process conditions may range from about 0.01 Torr to about 100 Torr; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed chamber pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).) and for a time period in a range of from 0.1 seconds to 10 seconds (e.g. PG 0071, 2 to 10 seconds).
Hung ‘427 does not teach or suggest the following limitations of Claim 20:
Wherein the oxidant is an in situ steam generated oxidant that reacts with the metal film to form a metal oxide film on the substrate, the in situ steam generated oxidant consisting of a mixture of hydrogen and at least 70% ozone.
Wherein the annealing step passivates dangling bonds and interface traps.
Wherein the process chamber is purged after the annealing step.
Myo ‘569 teaches an ALD method of depositing an e.g. hafnium oxide film (PG 0129, 0130) and teaches that a known oxidant to produce hafnium oxide from the hafnium precursor is an in situ steam generated oxidant comprising a mixture of ozone (O3) (PG 0073) and hydrogen (H2) (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 to use the particular oxidant of Myo ‘569, as Hung ‘427 wants to form a metal oxide film in an ALD process and Myo ‘569 teaches an oxidant known to be suitable for the purpose.  Myo ‘569 does not disclose a particular percentage of ozone in the hydrogen/ozone mixture as required by Claim 20.  Myo ‘569 PG 0054 renders obvious separate gas flows of hydrogen source gas and oxygen source gases of 20 – 300 sccm each; Examiner notes that while Myo ‘569 PG 0054 exemplifies oxygen, Myo ‘569 PG 0039 clearly teaches that oxygen and ozone are equally known to be used as oxygen source gases.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hung ‘427 / Myo ‘569 to select flow rates of e.g. 20 sccm hydrogen and 300 sccm ozone for source gases to produce oxidant gas in the process of Myo ‘569, as Myo ‘569 PG 0054 renders obvious source gas flow rates suitable for producing oxidant gas.  At the selected flow rates, the gas mixture will be (300 / (300+20))%, or 93.75%, ozone.  Examiner notes that no other gases are disclosed as being supplied to the system; therefore, the mixture consists of hydrogen and ozone.  The substrate temperature conditions (e.g. PG 0033, 250-500 degrees Celsius) are commensurate with the temperature 
Hung ‘427 states that the purpose of the anneal is to homogenize the deposited layer at PG 0071.  Hegde ‘652 is drawn to the formation of metal oxide layers (Column 1 Lines 39-49) and discloses, as a part of its process, an annealing process (Column 5 Lines 39-59).  The purpose of the annealing step is to remove impurities from the layer and densify the layer to a layer of metal oxides (Id.); this function reduces the composition of the layer to metal(s) and oxygen and therefore serves to homogenize the layer.  The annealing process is followed by a purge process to remove the extracted impurities (Column 5 Lines 39 – 59).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Hung ‘427 / Myo ‘569 to include a purge step after the anneal step as suggested by Hegde ‘652, as Hung ‘427 / Myo ‘569 wants to anneal a formed metal oxide layer to homogenize said layer and Hegde ‘652 teaches a method for annealing a formed metal oxide layer that serves to homogenize the layer and comprises an post-anneal purging step.
Hung ‘427 / Myo ‘569 / Hegde ‘652 does not discuss removing dangling bonds or interface traps in the annealing process.  Hung ‘427 is drawn to forming layers for use in e.g. MOSFET devices (PG 0005, PG 0079 transistors generally).  Dhar ‘330 is drawn to the formation of MOSFET devices by ALD processes (PG 0028, 0035, 0041) and teaches that when annealing an oxide layer in the MOSFET device, annealing in a nitrogen-containing environment such that .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 as applied to claim 11 above, and further in view of Dussarrat ‘222.
Claim 14 – Hung ‘427 / Myo ‘569 / Hegde ‘652 / Dhar ‘330 renders obvious the method of claim 11, but does not teach or suggest wherein the substrate has at least one feature thereon, the at least one feature extending a feature depth from a top surface of the substrate to a bottom surface, the at least one feature having a width defined by a first sidewall and a second sidewall.  Hung ‘427 PG 0035 teaches that semiconductor wafers are suitable substrates for its process, but does not expressly teach substrates having surface features.  Hung ‘427 PG 0039 and 0041 render obvious hafnium oxide-containing films.  Dussarrat ‘222 discloses that ALD processes can be desirably used to form hafnium oxide layers on wafers comprising trenches (e.g. PG 0088).  Therefore, it 

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 09 MAR 2022, with respect to the rejection(s) of claim(s) 11 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant argues (Pages 8-10) that the claims as amended overcome the previous rejections of Claims 11 and 20.  Examiner agrees, noting that the amendments require a more specific oxidant than is discussed in the previously cited references and an end result of the anneal that is not expressly disclosed in the previous references.  Examiner withdraws the previous rejections of Claims 11-20.  However, upon further search and consideration, Examiner makes a new rejection of Claims 11-13 and 15-20 based on Hung ‘427, Myo ‘569, Hegde ‘652, and Dhar ‘330 to address the claims as newly presented and as discussed above.  Examiner further cites Dussarrat ‘222 to address a specific limitation of Claim 14.
The remainder of Applicant's arguments filed 09 MAR 2022 have been fully considered but they are not persuasive.
Applicant argues for each of Claims 1, 11, and 20 that no cited reference, and particularly not Myo ‘569 as previously applied to Claim 1, teaches the oxidant of Claim 1 as presently amended.  Examiner respectfully disagrees, noting that the amendment regarding the specific oxidant consisting of hydrogen and at least 70% ozone does not preclude using a catalyst to form the oxidant as long as the catalyst does not become a part of the generated oxidant.  Additionally, Myo ‘569 teaches using an oxygen source from a non-WVG system inclusive of ozone which, when combined with hydrogen at the substrate temperatures disclosed in Myo ‘569, are commensurate with temperature conditions in the WVG and thus would be expected to generate water vapor at the substrate.  Therefore, Myo ‘569 is held to teach the limitations of Claims 1, 11, and 20 regarding the composition of the oxidant.
Applicant argues (Pages 7-8) that Claims 2-5 and 7-10 are allowable for at least the same reasons as Claim 1.  Claim 1 is not considered allowable at this time for the reasons discussed above, therefore Claims 2-5 and 7-10 cannot be allowable solely on that basis.  Applicant has not presented separate arguments to distinguish these claims over the prior art; therefore, Examiner maintains the propriety of these rejections.
Applicant argues (Page 8) that Dussarrat ’222 does not address the deficiencies of Myo ‘569 as regards Claim 6.  Examiner maintains that the alleged deficiency of Myo ‘569 is properly suggested by that reference, and therefore Dussarrat ‘222 is not required to address it further.  The argument is moot as applied to Claim 14 as a new ground of rejection has been supplied for that claim.
Applicant argues (Pages 8-10) that Hung ‘427 / Hegde ‘652 do not teach every limitation of Claims 11 or 20.  Examiner notes that Myo ‘569 and Dhar ‘330 are cited to 
Applicant does not propose specific arguments to Claims 12, 13, or 15-19 to distinguish them over the prior art other than dependency from an allowable Claim 11.  As Claim 11 is not allowable at this time for the reasons discussed above, these claims cannot be allowable on that basis and Examiner maintains the propriety of these rejections.
Applicant argues (Pages 10-11) that Dussarrat ’222 does not address the deficiencies of the previously cited references as regards Claim 14.  Examiner maintains that the alleged deficiencies discussed in Claim 11 are properly taught by the applied combination of references, and therefore Dussarrat ‘222 is not required to address it further.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712      

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712